Title: From Thomas Jefferson to John Taylor, 29 December 1794
From: Jefferson, Thomas
To: Taylor, John



Dear Sir
Monticello Dec. 29. 1794.

I have long owed you a letter, for which my conscience would not have let me rest in quiet but on the consideration that the paiment would not be worth your acceptance. The debt is not merely for a letter the common traffic of a day, but for valuable ideas, which instructed me, which I have adopted, and am acting on them. I am sensible of the truth of your observations that the atmosphere is the great store house of matter for recruiting our lands, that tho’ efficacious, it is slow in it’s operation, and we must therefore give them time, instead of the loads of quicker manure given in other countries, that for this purpose we must avail ourselves of the great quantities of land we possess in proportion to our labour, and that while putting them to nurse with the atmosphere, we must protect them from the bite and tread of animals, which are nearly a counterpoise for the benefits of the atmosphere. As good things, as well as evil, go in a train, this relieves us from the labor and expence of cross fences, now very sensibly felt on account of the scarcity and distance of timber. I am accordingly now engaged in applying my cross fences to the repair of the outer ones and substituting rows of Peach trees to preserve the boundaries of the fields. And though I observe your strictures on rotations of crops, yet it appears that in this I differ from you only in words. You keep half your lands in culture, the other half at nurse; so I propose to do. Your scheme indeed requires only four years and mine six; but the proportion of labour and rest is the same. My years of rest however are employed, two of them in producing clover, yours in volunteer herbage. But I still understand it to be your opinion that clover is best where lands will produce them. Indeed I think that the important improvement for which the world is indebted to Young, is the substitution of clover crops instead of unproductive fallows: and the demonstration that lands are more enriched by clover than by volunteer herbage or fallows: and the clover crops are highly valuable. That our red lands which are still in tolerable heart will produce fine clover I know from the experience of the last year, and indeed that of my neighbors had established the fact. And from observations on accidental plants in the feilds which have been considerably harrassed with corn, I believe that even these will produce clover fit for soiling of animals green. I think therefore I can count on the success of that improver. My third year of rest will be devoted to cowpenning, and to a trial of the buckwheat dressing. A further progress in surveying my open arable lands, has shewn me that I can have 7. fields in each of my farms where I expected only six: consequently that I can add more to the portion of rest and ameliorating crops. I have doubted on a question on which I am sure you can advise me well, whether I had better give this newly acquired year as an addition to the continuance of my clover, or throw it with some improving crop between two of my crops of grain as for instance between my corn and rye. I strongly incline to the latter, because I am not satisfied that one cleansing crop in seven years will be sufficient; and indeed I think it important to separate my exhausting crops by alternations of amelioraters. With this view I think to try an experiment of what judge Parker informs me he practises. That is, to turn in my wheat stubble the instant the grain is off, and sow turneps to be fed out by the sheep. But whether this will answer in our fields which are harrassed I do not know. We have been in the habit of sowing only our freshest lands in turneps. Hence a presumption that wearied lands  will not bring them. But Young’s making turneps to be fed on by sheep the basis of his improvement of poor lands, affords evidence that tho they may not bring great crops, they will bring them in a sufficient degree to improve the lands. I will try that experiment however this year, as well as the one of buck wheat. I have also attended to another improver mentioned by you, the winter-vetch, and have taken measures to get the seed of it from England, as also of the Siberian vetch which Millar greatly commends, and being a biennial might perhaps take the place of clover in lands which do not suit that. The winter vetch I suspect may be advantageously thrown in between crops, as it gives a choice to use it as green feed in the spring if fodder be run short, or to turn it in as a green-dressing. My rotation, with these amendments is as follows.

1. Wheat, followed the same year by turneps to be fed on by the sheep.
2. Corn and potatoes mixed, and in autumn the Vetch to be used as fodder in the spring if wanted, or to be turned in as a dressing.
3. peas, or, potatoes, or both according to the quality of the field.
4. Rye, and clover sown on it in the spring. Wheat may be substituted here for rye, when it shall be found that the 2d. 3d. 5th. and 6th. fields will subsist the farm.
5. Clover.
6. Clover, and in autumn turn it in and sow the Vetch.
7. turn in the Vetch in the spring, then sow buckwheat and turn that in having hurdled off the poorest spots for cowpenning. In autumn sow wheat to begin the circle again.

I am for throwing the whole force of my husbandry on the wheat-field, because it is the only one which is to go to market to produce money. Perhaps the clover may bring in something in the form of stock. The other feilds are merely for the consumption of the farm. The Siberian Melilot, mentioned by you, I never heard of. The horse bean I tried this last year. It turned out nothing. The President has tried it without success. An old English farmer of the name of Spuryear, settled in Delaware, has tried it there with good success: but he told me it would not do without being well shaded, and I think he planted it among his corn for that reason. But he acknoleged our pea was as good an ameliorater and a more valuable pulse, as being food for man as well as horse. The Succory is what Young calls Chicoria Intubus. He sent some seed to the President, who gave me some, and I gave it to my neighbors to keep up till I should come home. One of them has cultivated it with great success, is very fond of it, and gave me some seed which I sowed last spring. Tho’ the summer was favorable it came on slowly at first, but by autumn  became large and strong. It did not seed that year, but will the next, and you shall be furnished with seed. I suspect it requires rich ground, and then produces a heavy crop for green feed, for horses and cattle. I had poor success with my potatoes last year, not having made more than 60. or 70. bushels to the acre. But my neighbors having made good crops, I am not disheartened. The first step towards the recovery of our lands is to find substitutes for corn and bacon. I count on potatoes, clover and sheep. The two former to feed every animal on the farm except my negroes, and the latter to feed them, diversified with rations of salted fish and molasses, both of them wholesome, agreeable and cheap articles of food.For pasture I rely on the forests, by day, and soiling in the evening. Why could we not have a moveable airy cow house, to be set up in the middle of the feild which is to be dunged, and soil our cattle in that thro’ the summer as well as winter, keeping them constantly up and well littered? This, with me, would be in the clover feild of the 1st. year because during the 2d. year it would be rotting, and would be spread on it in fallow the beginning of the 3d. But such an effort would be far above the present tyro state of my farming. The grosser barbarisms in culture which I have to encounter, are more than enough for all my attentions at present. The dung-yard must be my last effort but one. The last would be irrigation.—It might be thought at first view, that the interposition of these ameliorations or dressings between my crops will be too laborious. But observe that the turneps and two dressings of vetch do not cost a single ploughing. The turning in the wheat-stubble for the turneps is the fallow for the corn of the succeeding year. The 1st. sowing of vetches is on the corn (as is now practised for wheat) and the turning it in, is the flush-ploughing for the crop of potatoes and peas. The 2d. sowing of the vetch is on the wheat fallow, and the turning it in is the ploughing necessary for sowing the buckwheat. These three ameliorations then will cost but a harrowing each.—On the subject of the drilled husbandry, I think experience has established it’s preference for some plants, as the turnep, pea, bean, cabbage, corn &c and that of the broad cast for other plants as all the bread grains and grasses, except perhaps Lucerne and St. foin in soils and climates very productive of weeds. In dry soils and climates the broad cast is better for Lucerne and St. foin, as all the South of France can testify.—I have imagined and executed a mould-board which may be mathematically demonstrated to be perfect, as far as perfection depends on mathematical principles. And one great circumstance in it’s favor is that it may be made by the most bungling carpenter, and cannot possibly vary a hair’s breadth in it’s form, but by gross negligence. You  have seen the musical instrument called a sticcado. Suppose all it’s sticks of equal length, hold the fore-end horizontally on the floor, to receive the turf which presents itself horizontally, and with the right hand twist the hind-end to the perpendicular, or rather as much beyond the perpendicular as will be necessary to cast over the turf completely. This gives an idea (tho not absolutely exact) of my mould-board. It is on the principle of two wedges combined at right angles, the first in the direct line of the furrow to raise the turf gradually, the other across the furrow to turn it over gradually. For both these purposes the wedge is the instrument of the least resistance. I will make a model of the mouldboard and lodge it with Colo. Harvie in Richmond for you.—This brings me to my thanks for the drill plough lodged with him for me, which I now expect every hour to receive, and the price of which I have deposited in his hands to be called for when you please. A good instrument of this kind is almost the greatest desideratum in husbandry. I am anxious to conjecture before hand what may be expected from the sowing turneps in jaded ground, how much from the acre, and how large they will be? Will your experience enable you to give me a probable conjecture? Also what is the produce of potatoes, and what of peas in the same kind of ground?—It must now have been several pages since you began to cry out ‘mercy.’ In mercy then I will here finish with my affectionate remembrance to my old friend Mr. Pendleton, and respects to your fire side, & to yourself assurances of the sincere esteem of Dear Sir Your friend & servt

Th: Jefferson

